Citation Nr: 0904874	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and His Wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1961 to February 1963.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  They were previously before the 
Board in July 2007, when they were remanded for additional 
development.

The issue of entitlement to service connection for headaches 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


FINDINGS OF FACT

Hypertension was not manifested in service, but was initially 
demonstrated years after service; a preponderance of the 
evidence is against a finding that the Veteran's current 
hypertension is related to his military service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With respect to the claim decided herein, the Veteran was 
provided VCAA notice by letter in August 2007.  The letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  That letter also 
provided the Veteran with notice regarding ratings and 
effective dates of awards, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thereafter, the claim was 
readjudicated.  See September 2008 Supplemental Statement of 
the Case (SSOC).  The Veteran has had ample time to 
respond/supplement the record. 

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and available post-service treatment 
records have been secured.  There is no further medical 
evidence to obtain.  The Board concludes that a VA 
examination is not necessary.  In Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, the 
United States Court of Appeals for the Federal Circuit noted 
that 38 C.F.R. § 3.159(c)(4)(i) requires that a claimant 
establish that he or she has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
Here, there is no medical evidence of findings of 
hypertension until many years after the Veteran's military 
service.  A medical opinion is not necessary to decide this 
claim, as such opinion could not establish disease or injury 
in service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the Veteran's recitation of medical 
history).  Accordingly, the Board will address the merits of 
the claim.

II.  Service Connection for Hypertension

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Certain chronic 
diseases (including hypertension) may be presumptively 
service connected if manifested to a compensable degree in 
the first post-service year.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits  
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's STRs, including a January 1963 separation 
examination report, do not note a diagnosis of hypertension.  
A January 1963 report of medical history notes that the 
Veteran denied a history of high blood pressure.

A March 1996 Social Security Administration (SSA) 
determination notes that the Veteran was rated as disabled 
effective November 1994, with hypertension noted as his 
primary disability and depressive disorder noted as his 
secondary disability.  Records of medical evidence used in 
reaching that decision have been obtained from SSA and are 
incorporated in the claims file.  They show extensive 
treatment for hypertension beginning in January 1991.

Private hospitalization records dated in July 2002 and 
private treatment records from Dr. P. dated in July 2003 show 
that the Veteran was seen for hypertension.  Subsequent 
private hospitalization records dated in 2004 note the 
Veteran's ongoing treatment for hypertension.

The medical evidence of record shows that hypertension has 
been diagnosed.  However, the first medical evidence of such 
disability is nearly 28 years after service, and there is  no 
basis for applying the chronic disease presumptive  
provisions of 38 U.S.C.A. § 1112.  Such a long interval of 
time between service separation and the earliest 
documentation of the disease is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The evidence of 
record does not include any medical opinion that the current 
hypertension is (or might be) related to the Veteran's 
service, and does not suggest that hypertension might be 
related to his service.

The Board has also considered the Veteran's own statements to 
the effect that his hypertension was incurred during his 
military service.  However, because he is a layperson, he is 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.  Accordingly, the claim 
must be denied.
ORDER

Service connection for hypertension is denied.


REMAND

In the July 2007 remand, the Board specifically instructed 
the RO to arrange for the Veteran to be examined by a 
physician with the appropriate expertise to determine the 
presence and likely etiology of any headache disability.  The 
examiner was to review the Veteran's claims file in 
conjunction with the examination.  The Board finds that this 
development was not accomplished.  In an August 2008 opinion, 
a VA physician stated that review of the Veteran's STRs found 
":no evidence of any type of headaches or treatment for 
headaches in the SMR's", and opined that the Veteran's 
current headaches are unrelated to his military service.  
However, the VA examiner failed to note that in January 1961 
and June 1961 (both occasions during service) the Veteran was 
seen with various complaints, including headaches.  Following 
service, private treatment records, including in July 2002 
and October 2002, note a diagnosis of headaches.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given that 
the August 2008 VA opinion was based on a less than complete 
review of the STR's (or misstates what is shown therein), and 
therefore did not fully conform to the Board's remand 
instructions, the case must be returned to the RO.

Accordingly, the case is REMANDED for the following action:

1.  The RO should also arrange for the 
Veteran to be examined by a physician 
with the appropriate expertise to 
determine the presence and likely 
etiology of any headache disability.  The 
Veteran should be properly notified of 
the examination and of the consequences 
of his failure to appear.  His claims 
file must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.

If a headache disability is diagnosed, 
the examiner should provide an opinion, 
based upon review of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, as to whether it is at least 
as likely as not (a 50% or better 
probability) that such disability is 
etiologically related to the Veteran's 
military service, to include complaints 
of headaches recorded therein.  The 
examiner should explain the rationale for 
all opinions expressed.

2.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for headaches.  If it 
remains denied, the Veteran and his 
representative should be provided an 
appropriate SSOC and afforded the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


